Mr. Justice BuchaNAN
delivered the opinion of the Court.
Joe Brown’s demurrer to the bill of the Bank of Whitehouse, seeking to compel Brown to interplead with divers other parties, made defendants to the bill, was properly sustained by the chancellor. In his work, “Suits- in Chancery,” at section 1106, Chancellor Gibson says:
*9“A hill of interpleader is ordinarily filed when two or more persons claim the same debt, or dnty, or other thing, from the complainant by different or separate interests; and he, not knowing to which of the claimants he ought of right to render the same debt, duty, or other thing, and fearing that he may suffer injury from their conflicting claims, files a bill against them, and prays that they may be compelled to interplead, and state their several claims, so that the court may adjudge to whom the same debt, duty, or other thing belongs.”
See, also, sections 1107, 1108, and 1109. At section 1110, the learned author sets out the essentials of a bill of interpleader thus:
“(1) Two or more persons must be claiming 'adversely to each other, from the same person the same thing, debt, or duty. (2) This thing, debt, or duty, must be specific and definite, and the holder thereof must have no title, claim, or interest, in or to it. (3) The holder must be so situated that, if he comply with the demands of either claimant, he is in danger of being held liable therefor by the other. (4) The holder must not be under any special liability to either claimant with reference to the thing in dispute, but must be absolutely indifferent between them. (5) And there must be annexed to the bill an affidavit of noncollusion unless the bill avers noncollusion, and is sworn to.”
For general authority on the question, see those cited by Mr. Grib son to sustain the text of the sections *10above noted, and also the case notes to Stephenson v. Burdette, 10 L. R. A. (N. S.), 748, and Rauch v. Ft. Dearborn National Bank, 11 L. R. A. (N. S.), 545.
Prom the bill of the Bank of Whitehouse, and the exhibits thereto, it appears that the National Assurance Company, a Georgia corporation, sold to sundry parties what are called “income certificates.” The certificates were issued by said company, and it, upon sale of such certificates, would take the notes of the purchasers thereof. These notes were made payable to the order of the makers, and by them indorsed. The company did a large business in the sale of these certificates, and after it had, by separate sales made upon the plan above indicated, floated a large number of its certificates and acquired the separate notes of a large number of persons payable and indorsed respectively as above stated, the company sold these notes- to divers country banks. In its sale of these notes to the country banks, the company would accept such part of the proceeds of each note in cash as it and the particular bank could agree upon, and for the balance the company would would take a certificate of deposit, issued by the bank (bearing three per cent, interest for one year, but no longer unless renewed), and maturing at one year from date of issuance. In the generous distribution of its patronage over quite a wide territory, the company did not overlook the Bank of Whitehouse, but, on the contrary, sold notes to it for which the bank paid part cash (the amount of the cash not appearing), and for *11the balance the Bank of Whitehonse issued its certificates of deposit. The aggregate amount of the certificates so issued by it appears by its bill to have been the sum of $7,129.50. After obtaining these certificates of deposit from the Bank of Whitehonse, the company sold said certificates to divers persons, presumably for cash. What became of this cash does not appear, but it does appear that the transactions outlined above occurred prior to the 1st day of September, 1912, at or about which date the assurance company was called on by the Insurance Department of the State of Georgia for a full report of its assets and liabilities, which report was submitted on September 26, 1912, and showed the company to be then insolvent. Thereafter its affairs were by legal proceedings in Georgia placed in the hands of a receiver in the month of October, 1912. The name of the receiver was Jerome Moore, and he is made a party defendant to the bill of the Bank of Whitehonse in this cause. After the receiver was appointed, the Bank of Whitehonse became involved in controversies with the parties defendant to this bill, and these controversies were of three general classes, which, for convenience, will be noted accordingly, and when the bill of the Bank of Whitehonse, seeking to compel each of its adversaries to interplead with each other, was filed in this cause, the adversaries of the bank were maintaining against it separate suits in the chancery court of Robertson county, either by original bill or intervention proceedings; each one of said suits falling within one *12or the other of the three general classes above mentioned.
First. The bank had been sued by J. T. Murphy, J. ¡L. Baldridge, and H! T. Webb. Each of these complainants had filed against the bank his separate bill of complaint. Each of these complainants by his bill sought to recover from the bank the sum of $1,000 with interest. The ground of recovery relied on in each case was that each complainant had, by fraud of the assurance company, been induced to execute his note or notes payable to his order, and indorsed by him in blank, and to deliver such note or notes to said insurance company in consideration of its worthless income certificates, and that said company had sold said note or notes to the Bank of Whitehouse, and that each complainant had respectively paid the amount of his note or notes at maturity to the bank, and that, because of fraud in the transaction set out in each bill, each complainant was entitled to recover from the bank the full amount of the note or notes which each complainant had paid to the bank as aforesaid.
Second. W. 0. Luton filed his separate bill against the bank seeking to enjoin it from collecting his note which the bank held, having received the same from the assurance company, and this relief was prayed upon the ground that the assurance company had fraudulently induced the complainant in that suit to execute and deliver said note to it, in consideration of •its delivery to him of worthless income certificates, and, on account of this and other frauds averred in *13the bill, the relief ahoye indicated was prayed for by the complainant. On like grounds as those set out in the case last above was based the joint bill of L. M. Merritt and Miss Nellie Merritt; by which it was sought to enjoin the bank from collecting two notes made by the Merritts and delivered to the assurance company. One of these notes was for the sum of $300, "the other was for the sum of $200, and each of them, the bill- averred, was to be held by the bank as the transferee of the insurance company.
Third. In this class falls the suit by petition of intervention brought by the Riceville Bank, seeking to recover from the Bank of Whitehouse the face value with interest of certain certificates which' the bank of Whitehouse had theretofore issued, and of which certificates the Riceville Bank averred itself to be the true owner. These certificates are described as follows: Certificate No. 155, dated June 5, 1912, $625. Certificate No. 162, dated June 8,1912, $475. The face value of these certificates was the sum of $1,100, which the Riceville Bank sought to recover from the Bank of Whitehouse, together with interest thereon.
In the third class also falls the suit by intervention petition of the Murphy State Bank, seeking to recover from the Bank of Whitehouse, upon certain other of its certificates of deposit described as follows: Certificate No. 160, dated June 7, 1912, $234.50. Certificate No. 170, dated June 18, 1912, $760. Certificate No. 173, dated June 20, 1912, $475. Certificate No. 174, dated June 24, 1912, $475. The total amount sued for *14by tbe Murpby State Bank, as shown by tbe above certificates, was $1,944.50.
Finally, in tbe third class falls tbe snit by original bill of Joe Brown, seeking to recover from tbe Bank of Wbitebonse on its certificates of deposit, described as follows: Certificate No. 163, dated Jnne 10, 1912, $950. Certificate No. 164, dated Jnne 10‘, 1912, $1,235. Certificate No. 165, dated Jnne 12, 1912, $950. Certificate No. 161, dated Jnne 12, 1912, $950 — making tbe total amonnt song’bt to be recovered by Joe Brown $4,085, together with interest.
From tbe foregoing analysis of tbe snits falling within tbe three general classes, it is to be observed that tbe aggregate principal snm of tbe demands made by these snits against tbe Bank of Wbitebonse was tbe snm of $7,129.50, which is tbe same amonnt that its bill shows that its outstanding certificates of deposit aggregated.
It is .apparent that tbe complainants of tbe first class say to tbe bank, in substance, “Our demand on yon is that yon return to us with interest tbe money we paid yon in liquidation of onr notes.” And so we see tbe specific “thing, debt, or duty” which tbe complainants of this class were demanding from tbe bank at tbe time it filed its bill in this cause. It is also apparent that tbe complainants in tbe second and third classes of suits- are asserting no interest whatsoever in tbe particular thing, debt, or duty demanded by tbe complainants in tbe first class^ of snits.
*15Passing now to the complainants of the second class of suits: These say to the bank: ‘‘Return to us our notes, or bring them into court to he cancelled by its decree.” It is manifest that the thing, debt, or duty which these complainants are asserting against the Bank of Whitehouse is entirely separate and apart from any demands made against the bank by the complainants in the first and third classes of suits.
We now come to consider the complainants of the third class: Their demand upon the bank is the full face value, with interest, of the certificates of deposit issued by the bank and described in the respective pleadings of the complainants who belong to this class, and it is clear that the complainants in the first and second classes of suits have and are asserting no interest under these pleadings in the thing, debt, or duty which the complainants of the third class are asserting against the bank. The question then arising is: How can these three classes of complainants be required to interplead, since it is apparent that neither class is claiming against the bank any thing, debt, or duty that either one of the other classes is also claiming against the bank. It is clear that a controversy between these complainants- of the different classes does not exist and it is impossible under their pleadings. Each class of complainants has its separable controversies against the Bank of Whitehouse, but the bank' holds no stake in which either of the classes of complainants asserting claims against it is in conflict *16with any claim made by the other two classes of complainants.
It results that the demurrer of Joe Brown was, in our opinion, well made, and the decree of the chancellor is, accordingly, affirmed.